Fisn, O. J.
Where husband and wife occupied a house as a home at the time that he filed a petition against her for a decree declaring the property to be his, and, after she had been served with an order granted in the ease, temporarily restraining her from renting or otherwise changing the status of the property, she, during the temporary absence of her husband, rented the premises to another, the judge did not abuse his discretion in appointing, upon the prayer of the husband, at an interlocutory hearing, a receiver for the property, upon condition that the plaintiff give bond, as usual in such eases, to indemnify the defendant, the evidence as to the ownership of the property being in conflict; and this is true though it appeared that the defendant was solvent.

Judgment affirmed.


All the Justices concur.

Receiver. Before Judge Roan. Newton superior court. November 29, 1905.
A. II. Gox, C. P. Thompson, and J. D. Kilpatrick, for plaintiff in error.
J. P. Rogers, P. G. Poster, and J. E. McClelland, contra.